DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 04/19/2022.
Claims 1, 16, 18-19 are amended. 
Claims 20-21 are new. 
Claims 1-14, 16-21 are pending in this action. 

Allowable Subject Matter
Claims 1-14 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate and/or render obvious to the claimed invention, and a follow-up search conducted found that the closest prior art is/are taught as the previously cited Feinstein (US 2013/0085317 A1), but does not disclose an electrical stimulation apparatus comprising a first support element for the pockets, blisters, or impregnated regions adapted for housing and transdermally administering one or more drugs, with the pockets, blisters, or impregnated regions being adjacent to the electrode or in areas interposed between two or more electrodes on the same flexible support, and a second support element for the one or more electrodes where the pockets, the blisters, the first and the second support elements being of toroidal shape and in overlapped relation, the toroidal shape being shaped to surround an area of interest. Applicant’s arguments filed 04/19/2022 were fully considered and are persuasive, and one of ordinary skill in the art would not have anticipated and/or rendered obvious to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792